Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered May 24, 1994, convicting defendant, after a jury trial, of attempted robbery in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The court properly denied defendant’s challenge for cause to a prospective juror who had initially expressed a desire to hear defendant’s testimony. The prospective juror did not demonstrate bias toward defendant or indicate that she would be unable to render an impartial verdict (see, People v Hernandez, 222 AD2d 696, lv denied 88 NY2d 986; People v Archer, 210 AD2d 241, lv denied 84 NY2d 1028), and the totality of her responses indicated an ability to decide the case impartially (see, People v DeHoyas, 234 AD2d 147; People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848). Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.